Citation Nr: 1332720	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spinal meningitis.


REPRESENTATION

Appellant represented by:  Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to October 1956 and from April 1957 to December 1962.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for spinal meningitis.  Subsequently, by a rating action in July 2009, the RO reopened the claim for service connection, but denied the claim on the merits.  

In a June 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim, but also denied the claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in October 2012, the Court set aside the Board's decision and remanded the case for readjudication.  

The Board notes that, in his substantive appeal (VA Form 9), received in February 2010, the Veteran requested a videoconference hearing before the Board.  By letter, dated in January 2011, the Veteran was advised that he was scheduled for a hearing on March 3, 2011.  However, on January 11, 2011, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2013).  


REMAND

In light of points raised by the Court's October 2012 decision, and review of the claims file, the Board finds that further development of this matter is warranted.  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In this case, the Veteran was provided a VA examination in June 2009, at which time the examiner noted that the claims folder indicated that the Veteran was treated for viral meningitis at a United States Army hospital from October 19 to October 27, 1959; results showed viral meningitis.  The impression was post spinal low back pain.  The discharge examination in December 1962 showed no residual back pain. The Veteran reported intermittent back pain since discharge with radiation of pain into the lower extremities.  It was noted that the Veteran is a retired electrician.  

The Veteran reported an incident in June 1999 when a transformer he was working on exploded, causing him to jump off an insulator; he injured his knees, back and left foot.  Following a physical examination, including an EMG, the pertinent diagnosis was degenerative disc disease of the lumbar spine.  The VA examiner stated that the Veteran's degenerative disc disease was most likely secondary to the injury sustained in 1999.  The examiner also stated that the Veteran's current low back pain was less likely as not caused by viral meningitis suffered in service.  

The record also contains a private treatment report from Dr. S. Douglas Deitch, dated in April 2009, wherein he noted that the Veteran reported that he had been having low back pain since he suffered a bout of meningitis at age 19 in 1959.  Following an examination, Dr. Deitch reported a diagnosis of remote history of viral meningitis, 1959, with reported chronic low back pain.  Dr. Deitch indicated that he reviewed the Veteran's service treatment records, and it was his opinion that the Veteran's current chronic back pain was as likely as not because of the spinal meningitis he suffered while in the military.  

In its June 2011 decision, the Board determined that service connection was not warranted for spinal meningitis.  In making that determination, the Board relied in large measure on results from the June 2009 VA examination.  

As noted above, an October 2012 decision of the Court set aside the Board's June 2011 decision denying the Veteran's claim of entitlement to service connection for spinal meningitis.  The Court found that the Board had failed to assess the credibility of the Veteran's assertions that he had suffered intermittent pain following service.  Consequently, the Court found that the June 2009 VA opinion was inadequate because it did not consider the Veteran's complaints of post-service pain that occurred before the 1999 work accident to which the examiner had attributed current complaints of pain.  

In light of the inadequacies in the aforementioned private and VA examinations, the Board finds that a VA examination with opinion, supported by a review of the claims folder and consideration of the Veteran's specific history, is needed in order to properly assess the merits of the Veteran's claim.  The new VA opinion should reconcile the conflicting findings of the April 2009 private medical statement and the June 2009 VA examination and opinion.  Additionally, the new VA opinion should expressly address the statements of the Veteran regarding his back pain symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That VA opinion should also address the lay evidence regarding back pain that has persisted since the Veteran's service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in November 2007, shows that the Veteran appointed the Kentucky Department of Veterans Affairs (KDVA) as his representative.  Received in May 2013 was a statement from a private attorney, indicating that he was the representative for the Veteran.  Also submitted in May 2013 by the attorney was VA Form 21-22a; however, this form was not signed by the Veteran or the putative representative.  Consequently, the Board continues to recognize KDVA as the representative of record.  (This does not prevent the Veteran from changing representatives should he choose to do so.  (A properly executed appointment of representative would be required for any change.))  

Finally, following the Court's remand, in April 2013, additional evidence was received at the Board without a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Therefore, a remand for initial consideration of this evidence is required.  

In light of the discussion above, the case is hereby REMANDED to the AOJ for the following actions:  

1.  The Veteran should be afforded a VA examination to determine the cause/onset of any current back disorder.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies deemed necessary should be accomplished.  Based upon a review of the claims folder, the examiner should be asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disorder had its onset during the Veteran's military service or is otherwise traceable thereto, even in part.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including service treatment records showing treatment for back pain and headaches in October 1959 (diagnosed) as viral meningitis, and post-service medical records showing a work-related back injury in June 1999.  The examiner should reconcile any opinion provided with the April 2009 private physician's opinion and the June 2009 VA examiner's opinion.  Differences of opinion should be explained and supported by references to the record and/or medical principles.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  The SSOC must address the entire record, especially evidence received by the Board in April 2013.  Thereafter, the Veteran should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

